Title: General Orders, 9 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange Town Wednesday August 9th 1780
						
							Parole Tuscany 
							 Countersigns Truro TimeWatchword Emulation
						
					
					[Officers] Of the Day Tomorrow[:] Brigadier General Patterson[,] Colonel Hazen[,] Lieutenant Colonel Basset[,] Brigade Major Fish
					The Army to be Inspected tomorrow in which Inspection the whole number of recruits that have joined is to be ascertained The Inspectors will meet the Inspector General five ô clock this afternoon at the orderly office to receive Instructions.
					There being no Inspector to General McDougall’s Division the Inspector General will Inspect that himself.
					
					An alarm will be communicated by two guns (as usual) from the right of the right wing when the troops will immediately form on their respective parades.
					The officers commanding the Wings and the light Corps will meet this afternoon four ô clock at General Greene’s quarters to concert the necessary precautions for the security of the Camp.
					The Left Wing will take care of Dobbs Ferry and the approaches on the rear—The light corps will take care of the Front extending its attention to the Closter Landing, the roads ledding from Fort Lee &ca and the right Wing will guard the approaches on the right—There will be two Grand Parades one for the right the other for the left wing where the detachments from each will assemble—A Field officer of the Day for each Wing will be appointed and a brigadier of the day for the whole.
					The soldiers are on no pretence to be suffered to straggle as it is of the greatest importance in our present position that we should be at all times compact and ready to act with our whole force at the shortest notice—The regulations for preserving order and cleanliness in Camp are most punctually to be observed—On the latter particularly in this hot season the health of the men absolutely depends No time is to be lost in sinking Wells as the water of the brook is rather indifferent—The men are by all means to be kept from eating or destroying the unripe Fruit—The General exhorts the officers of all ranks to exert themselves to prevent injury to the persons and property of the Inhabitants and to bring offenders to the most summary punishment—Plundering and Violence are a disgrace to the Name of an American soldier and an insult to the Authority of his officer—During the March and even since his arrival on this ground the General has been mortified with repeated Complaints of the most licentious Excesses committed by particular Corps.
					Great Care is to be taken to prevent the horses of the Army breaking into the fields of Grain—Guards are to be stationed and other necessary measures taken for this Purpose.
					Major Goetshius with the Corps under his command is to join the light Infantry and take his orders from the Marquis de la Fayette.
					Captain Lawrence with his company of Levies will take orders from Major General Lord Stirling ’till the Brigade to which he belongs joins the Army.
					The Picquets and Guards will assemble on the Grand Parade tomorrow morning, after that on the Wing Parade.
					
						After Orders
						The Generals commanding divisions will fix on a proper spot within the distance of a Mile or two of their encampments large enough for

the exercise of two Battalions where they will see their respective divisions exercised in the following manner.
						Every morning from four to six ô clock two battalions from each division will be exercised by a Brigadier and in the absence of the Brigadier by the next oldest Officer off duty—Each battalion to consist of 1 Colonel or Lieut. Colonel 1 Major 6 Captains 12 Subs. 1 Adjutant 26 Serjeants 8 Corporals 16 Drums & fifes [and] 240 Privates.
						Exclusive of this number each battalion is to have sixteen supernumerary men paraded behind the battalion to replace any men who may be taken sick or are otherwise unfit for exercise that the battalions may be always 120 files complete—To which the Majors and Adjutants are to pay particular attention—On the battalions arriving at the place of exercise the platoons are to exercise seperately in detail half an hour in the manual and firings—the Non commissioned officers to form a platoon by themselves and be exercised by the Adjutant—the battalions will afterwards perform such of the Evolutions prescribed in the regulations as the Major Generals shall order.
						The Inspector General will exercise each division in turn and when Present will command himself instead of the Brigadier.
						The Generals Colonels and all officers will pay attention that all the men take their turns at this exercise especially all who are to be in rank and file in time of Action.
						The Exercise of the recruits is to be continued independent of the above from five to seven morning and evening in the front of each regiments encampment.
						The Generals will pay attention that all officers not otherwise employed attend at this Exercise—Those recruits who have been already exercised are now to be exercised with arms the others without arms—the exercise to begin next friday morning.
						The Inspection of the Troops will commence at six ô clock tomorrow morning—The Inspectors and Brigade Inspectors are to attend at the Orderly Office at four ô clock in the afternoon with their returns and Inspection.
					
				